Case 6:20-cv-00487-ADA Document 102-1 Filed 08/04/21 Page 1 of 12




              EXHIBIT A
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           1 08/04/21
                                               Filed: 08/03/2021
                                                          Page 2 of 12




         United States Court of Appeals
             for the Federal Circuit
                       ______________________

                       ANDRA GROUP, LP,
                        Plaintiff-Appellant

                                  v.

      VICTORIA'S SECRET STORES, L.L.C., VICTORIA'S
       SECRET STORES BRAND MANAGEMENT, INC.,
           VICTORIA'S SECRET DIRECT BRAND
          MANAGEMENT, LLC, L BRANDS, INC.,
                    Defendants-Appellees
                   ______________________

                             2020-2009
                       ______________________

         Appeal from the United States District Court for the
      Eastern District of Texas in No. 4:19-cv-00288-ALM-KPJ,
      Judge Amos L. Mazzant, III.
                       ______________________

                      Decided: August 3, 2021
                      ______________________

         MAEGHAN WHITEHEAD, Griffith Barbee PLLC, Dallas,
      TX, argued for plaintiff-appellant. Also represented by
      CASEY GRIFFITH.

          RICHARD WILLIAM MILLER, Ballard Spahr LLP, At-
      lanta, GA, argued for defendants-appellees. Also repre-
      sented by LYNN E. RZONCA, Philadelphia, PA.
                      ______________________
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           2 08/04/21
                                               Filed: 08/03/2021
                                                          Page 3 of 12




      2           ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



          Before REYNA, MAYER, and HUGHES, Circuit Judges.
      HUGHES, Circuit Judge.
          Andra Group, LP appeals the district court’s grant in
      part of the Defendants’ motion to dismiss for improper
      venue. Because we find that venue is improper in the East-
      ern District of Texas as to the three dismissed defendants
      under 28 U.S.C. § 1400(b), we affirm.
                                     I
           Defendants are related companies. Andra Grp., LP v.
      Victoria’s Secret Stores, LLC, No. 4:19-cv-288, 2020 WL
      1465894 at *1 (E.D. Tex. Mar. 26, 2020) (Decision).
      L Brands, Inc. (LBI) is the corporate parent of several re-
      tailers in the apparel and home product field. Id. This case
      involves the parent LBI and several Victoria’s Secret enti-
      ties: (1) Victoria’s Secret Stores, LLC (Stores) operates the
      physical Victoria’s Secret stores; (2) Victoria’s Secret Direct
      Brand Management, LLC (Direct) manages the victori-
      assecret.com website and the Victoria’s Secret mobile ap-
      plication; and (3) Victoria’s Secret Stores Brand
      Management, Inc. (Brand) creates Victoria’s Secret
      branded intimate apparel and beauty products. Id. “LBI’s
      subsidiaries each maintain their own corporate, partner-
      ship, or limited liability company status, identity, and
      structure.” Id. Each Defendant is incorporated in Dela-
      ware. Andra Grp., LP v. Victoria’s Secret Stores, LLC,
      No. 4:19-cv-288, 2020 WL 2478546, at *2 (E.D. Tex.
      Feb. 24, 2020) (Report and Recommendation), report and
      recommendation adopted, Decision, 2020 WL 1465894.
      LBI, Direct, and Brand (collectively, the Non-Store Defend-
      ants) do not have any employees, stores, or any other phys-
      ical presence in the Eastern District of Texas (the District).
      Id. at *3. Stores operates at least one retail location in the
      District. Id. at *5.
          In April 2019, Andra sued Defendants for infringement
      of U.S. Patent No. 8,078,498 (the ’498 patent), which claims
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           3 08/04/21
                                               Filed: 08/03/2021
                                                          Page 4 of 12




      ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC         3



      inventions directed to displaying articles on a webpage, in-
      cluding applying distinctive characteristics to thumbnails
      and displaying those thumbnails in a “master display
      field.” ’498 patent 11:27–42. [J.A. 56] Andra’s infringe-
      ment claims are directed to the victoriassecret.com web-
      site, related sites, and smartphone applications that
      contain similar functionality as the website. Appellant’s
      Br. 3–4.
          Defendants moved to dismiss the infringement suit for
      improper venue under 28 U.S.C. § 1406(a), or in the alter-
      native, to transfer the lawsuit to the Southern District of
      Ohio. Andra filed an amended complaint, and the Defend-
      ants renewed their motion. Report and Recommendation,
      2020 WL 2478546, at *1. Defendants argued that venue
      was improper because Stores did not commit acts of in-
      fringement in the District and the Non-Store Defendants
      did not have regular and established places of business in
      the District.
          The magistrate judge recommended that the Non-Store
      Defendants be dismissed for improper venue but that the
      suit continue against Stores, because testimony by one
      Stores employee supported a finding of the alleged infring-
      ing acts in the District. Id. at *4–5. The magistrate judge
      did not consider transfer, because the parties had only
      briefed the issue of transfer where venue was improper
      against all the Defendants. Id. at *5. The magistrate judge
      discussed a potential division in the case, where venue was
      proper against some Defendants and improper against oth-
      ers, in a telephone conference on February 19, 2020, and
      Andra stated that it would proceed in the District against
      the Defendants who were not dismissed even if some of the
      Defendants were dismissed. Id.
          After reviewing objections by both parties to the mag-
      istrate’s report and recommendation, the district court
      adopted the findings and conclusions of the magistrate
      judge as the findings and conclusions of the court. Decision,
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           4 08/04/21
                                               Filed: 08/03/2021
                                                          Page 5 of 12




      4          ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



      2020 WL 1465894 at *1. The district court dismissed the
      Non-Store Defendants without prejudice for improper
      venue on March 26, 2020. In a departure from its earlier
      statement that it would proceed against any Defendants
      who were not dismissed, Andra voluntarily dismissed the
      last remaining Defendant, Stores, and the district court
      subsequently dismissed all remaining claims without prej-
      udice on May 15, 2020. Andra timely filed notice of appeal
      of the dismissal of the Non-Store Defendants for improper
      venue.
                                   II
         “We review de novo the question of proper venue under
      28 U.S.C. § 1400(b).” Westech Aerosol Corp. v. 3M Co.,
      927 F.3d 1378, 1381–82 (Fed. Cir. 2019). “[T]he plaintiff
      has the burden of establishing proper venue under
      28 U.S.C. § 1400(b).” Id.
          28 U.S.C. § 1400(b) provides that “[a]ny civil action
          for patent infringement may be brought in the ju-
          dicial district where the defendant resides, or
          where the defendant has committed acts of in-
          fringement and has a regular and established place
          of business.” A “domestic corporation ‘resides’ only
          in its State of incorporation for purposes of the pa-
          tent venue statute.” TC Heartland LLC v. Kraft
          Foods Grp. Brands LLC, 137 S. Ct. 1514, 1517
          (2017).
          Because each Defendant is incorporated in Delaware,
      no defendant “resides” in Texas for the purpose of patent
      venue. Thus, to establish venue in this case, Andra must
      show that each Defendant committed acts of infringement
      and maintains a regular and established place of business
      in the Eastern District of Texas.
          To show that a defendant has a regular and established
      place of business, there are three requirements: “(1) there
      must be a physical place in the district; (2) it must be a
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           5 08/04/21
                                               Filed: 08/03/2021
                                                          Page 6 of 12




      ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC          5



      regular and established place of business; and (3) it must
      be the place of the defendant.” In re Cray Inc., 871 F.3d
      1355, 1360 (Fed. Cir. 2017).
          As we stated in Cray, “[t]he Supreme Court has . . . in-
      structed that ‘[t]he requirement of venue is specific and un-
      ambiguous; it is not one of those vague principles which, in
      the interests of some overriding policy, is to be given a lib-
      eral construction.’” Id. at 1361 (second alteration in origi-
      nal) (quoting Schnell v. Peter Eckrich & Sons, Inc., 365 U.S.
      260, 264 (1961)); see also In re Google LLC, 949 F.3d 1338,
      1346 (Fed. Cir. 2020) (“[T]he Supreme Court has cautioned
      against a broad reading of the venue statute.”).
          The parties do not dispute that Stores operates retail
      locations in the District, and whether venue is proper as to
      Stores is not at issue in this appeal. The question is
      whether these Stores locations can be considered “a regular
      and established place of business” of the Non-Store Defend-
      ants. In re Cray, 871 F.3d at 1360. Andra argues that
      Stores locations are “a regular and established place of
      business” of the Non-Store Defendants because Stores em-
      ployees are agents of the Non-Store Defendants, or, alter-
      natively, because the Non-Store Defendants have ratified
      Stores locations as their places of business. We address
      each argument in turn.
                                    A
          “[A] ‘regular and established place of business’ re-
      quires the regular, physical presence of an employee or
      other agent of the defendant conducting the defendant’s
      business at the alleged ‘place of business.’” In re Google,
      949 F.3d at 1345. Because there is no dispute that the Non-
      Store Defendants lack employees in the District, Andra ar-
      gues that Stores employees are agents of LBI, Direct, and
      Brand. Appellant’s Br. 13–14.
          “Agency is the fiduciary relationship that arises
          when one person (a ‘principal’) manifests assent to
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           6 08/04/21
                                               Filed: 08/03/2021
                                                          Page 7 of 12




      6          ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



          another person (an ‘agent’) that the agent shall act
          on the principal’s behalf and subject to the princi-
          pal's control, and the agent manifests assent or oth-
          erwise consents so to act.” Restatement (Third) of
          Agency § 1.01 (Am. L. Inst. 2006). “The essential
          elements of agency are (1) the principal’s ‘right to
          direct or control’ the agent’s actions, (2) ‘the mani-
          festation of consent by [the principal] to [the agent]
          that the [agent] shall act on his behalf,’ and (3) the
          ‘consent by the [agent] to act.’” In re Google, 949
          F.3d at 1345 (alterations in original) (quoting
          Meyer v. Holley, 53 U.S. 280, 286 (2003).
          Andra argues that LBI “controls store location workers
      by dictating store operations, hiring, and conduct.” Appel-
      lant’s Br. 16. Andra points to various public filings by LBI
      that speak in broad terms about real estate holdings and
      investments, contends that LBI controls the hiring and fir-
      ing of employees, and argues that because LBI requires
      Stores associates to sign and follow LBI’s Code of Conduct,
      this indicates control over the employees. Andra argues
      that Direct “controls store location workers by dictating
      their handling of returns of merchandise purchased on the
      [Victoria’s Secret] website.” Id. at 18. Finally, Andra ar-
      gues that Stores employees are agents of Brand because
      Brand “‘closely controls the distribution and sales of its
      products’ exclusively available through store locations and
      the [w]ebsite.” Id. at 19 (quoting J.A. 799–801 ¶¶ 11, 13,
      15–16). Andra also contends that Brand’s control over the
      Victoria’s Secret website “strengthens the agency relation-
      ship with [] Brand.” Id. at 19–20.
         We considered a similar agency question in In re
      Google. There, a plaintiff sued Google for patent infringe-
      ment in the Eastern District of Texas, alleging that venue
      was proper based on the presence of several Google Global
      Cache servers in the District. In re Google, 949 F.3d at
      1340. Google did not own the datacenters where the servers
      were hosted but contracted with two internet service
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           7 08/04/21
                                               Filed: 08/03/2021
                                                          Page 8 of 12




      ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC         7



      providers (ISPs) in the district to host the servers. Id. The
      contracts included several limitations including: restrict-
      ing “the ISPs’ ability to relocate the servers without
      Google’s permission,” limiting unauthorized access to the
      space used by Google’s servers, requiring the ISPs to pro-
      vide “installation services,” forbidding the ISPs from ac-
      cessing, using, or disposing of the servers without Google’s
      permission, and requiring the ISPs to provide “remote as-
      sistance services” involving basic maintenance activities
      performed on the servers by the ISP’s on-site technician, if
      requested by Google. Id. at 1340–41.
          The relevant inquiry was “whether the ISPs [were] act-
      ing as Google’s agent.” Id. at 1345. We held that although
      the installation of the servers and provision of mainte-
      nance may suggest an agency relationship, the installation
      activity was a “one-time event for each server” that did not
      constitute the conduct of a “regular and established” busi-
      ness, and “SIT ha[d] not established that the ISPs perform-
      ing the specified maintenance functions [were] conducting
      Google’s business within the meaning of the statute.” Id.
      at 1346.
           Here, as in Google, none of Andra’s arguments are suf-
      ficient to show that Stores employees are agents of the
      Non-Store Defendants. None of the public filings cited by
      Andra demonstrate LBI’s control, because they are docu-
      ments covering all of LBI’s brands. The documents’ use of
      “we” does not convey that “we” means LBI specifically, but
      that “we” could include the individual subsidiary brands,
      like Stores. See J.A. 452, 846. Andra’s contention that LBI
      controls the hiring and firing of store employees is directly
      contradicted by the testimony of the store manager for the
      Plano, Texas store, Lisa Barcelona, who stated during her
      deposition that she, a Stores employee, interviews associ-
      ates and makes offers of employment. J.A. 642–43. She also
      testified that she decides whether to fire employees and
      that she does not need any approval before doing so, and
      that it is she who holds Stores employees at her store
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           8 08/04/21
                                               Filed: 08/03/2021
                                                          Page 9 of 12




      8          ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



      accountable for following the Code of Conduct, not LBI.
      Thus, none of the facts alleged by Andra are sufficient to
      prove that Stores employees are agents of LBI, because LBI
      does not have “the right to direct or control” Stores employ-
      ees, an essential element of an agency relationship. In re
      Google, 949 F.3d at 1345.
           Additionally, while Stores locations accepting returns
      of Direct merchandise purchased on the website is a service
      that may benefit Direct, Andra has not shown that Direct
      controls this process. This one discrete task is analogous to
      the ISPs’ installation and maintenance of the servers in
      Google, which we found insufficient to establish an agency
      relationship. Id. at 1346. Finally, Brand’s close control of
      its products and the website does not equate to “the right
      to direct or control” employees at the physical Stores loca-
      tions in the District. Id. at 1345.
          For the above reasons, we agree with the district court
      that Andra has not established that any of the Non-Store
      Defendants exercise the degree of control over Stores em-
      ployees required to find an agency relationship.
                                   B
          Andra’s second venue theory is that the Non-Store De-
      fendants ratified Stores locations as their own places of
      business such that Non-Store Defendants may be said to
      maintain a regular and established place of business in the
      District.
          A threshold inquiry when determining whether the
      place of business of one company can be imputed to an-
      other, related company is whether they have maintained
      corporate separateness. If corporate separateness has not
      been maintained, the place of business of one corporation
      may be imputed to the other for venue purposes. But where
      related companies have maintained corporate separate-
      ness, the place of business of one corporation is not imputed
      to the other for venue purposes. See Cannon Mfg. Co. v.
     Case: 20-2009   Document:
Case 6:20-cv-00487-ADA Document41102-1
                                    Page: 9 08/04/21
                                       Filed Filed: 08/03/2021
                                                       Page 10 of 12




      ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC            9



      Cudahy Packing Co., 267 U.S. 333, 334–35 (1925); 14D
      Charles Alan Wright & Arthur R. Miller, Federal Practice
      and Procedure § 3823 & nn.25–26 (4th ed.).
          Andra does not argue that the Defendants have not
      maintained corporate separateness. Andra contends that
      each of the Non-Store Defendants has ratified the retail
      stores as its own based on the criteria outlined in In re
      Cray, including “whether the defendant owns or leases the
      place, or exercises other attributes of possession or control
      over the place,” “the storing of materials at a place in the
      district so that they can be distributed or sold from that
      place,” and the “defendant’s representations that it has a
      place of business in the district.” 871 F.3d at 1363.
          Andra argues (1) that LBI has ratified store locations
      through its control over store operations and by holding out
      store locations as its own; (2) that Direct has ratified store
      locations by allowing merchandise purchased online to be
      returned in stores and by directing customers to store loca-
      tions using the “Find a Store” feature; and (3) that Brand
      has ratified store locations by distributing and selling its
      merchandise from Store locations and because it is listed
      as the registrant for the Victoria’s Secret website.
          But “the mere fact that a defendant has advertised that
      it has a place of business or has even set up an office is not
      sufficient; the defendant must actually engage in business
      from that location.” In re Cray, 871 F.3d at 1364 (emphasis
      added). Andra has not shown that the Non-Store Defend-
      ants actually engage in business at Stores locations. Andra
      asserts that the Non-Store Defendants maintain a “unified
      business model” with Stores, asserting many of the same
      facts it set forth in support of its agency theory, but the fact
      that the entities work together in some aspects, as dis-
      cussed above, is insufficient to show ratification. See In re
      ZTE(USA) Inc., 890 F.3d 1008, 1015 (Fed. Cir. 2018) (hold-
      ing that a contractual relationship between two entities
      “does not necessarily make [the first company’s] call center
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           10 08/04/21
                                               Filed: 08/03/2021
                                                        Page 11 of 12




      10         ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



      ‘a regular and established place of business’ of [the second
      company] in the [district]”).
          Several additional factors weigh against a finding of
      ratification here. The Non-Store defendants do not own or
      lease Stores locations; Stores leases and performs all oper-
      ations at the retail locations. Decision, 2020 WL 1465894
      at *5. The Victoria’s Secret website’s “Find a Store” feature
      points consumers to Stores locations, not Non-Store De-
      fendants locations. J.A. 829. The Non-Store Defendants do
      not display their corporate names in the retail locations.
      Decision, 2020 WL 1465894 at *5. Non-Store Defendants
      carry out different business functions than Stores. Id. And
      the companies’ shared use of “Victoria’s Secret” in their
      name does not detract from the separateness of their busi-
      nesses. Giving “reasoned consideration to all relevant fac-
      tors or attributes of the relationship” between Stores and
      Non-Store Defendants, Andra has not met its burden to
      show that Non-Store Defendants have ratified Stores loca-
      tions as their own places of business such that Non-Store
      Defendants may be said to maintain a regular and estab-
      lished place of business in the District.
                                   III
           All three Cray factors must be met for venue to be
      proper against a defendant. The second Cray factor, a “‘reg-
      ular and established place of business’ requires the regu-
      lar, physical presence of an employee or other agent of the
      defendant conducting the defendant’s business at the al-
      leged ‘place of business.’” In re Google, 949 F.3d at 1345.
      Because Andra has not demonstrated that LBI, Brand, or
      Direct has “the right to direct or control” the actions of
      Store employees, id. at 1346, it has not shown the “regular,
      physical presence of an employee or other agent” of LBI,
      Brand, or Direct in the District. The Defendants have also
      maintained corporate formalities and Andra has not shown
      that Non-Store Defendants ratified Stores locations in the
      District as their own places of business. We therefore
Case Case: 20-2009   Document:
     6:20-cv-00487-ADA         41 102-1
                        Document    Page:Filed
                                           11 08/04/21
                                               Filed: 08/03/2021
                                                        Page 12 of 12




      ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC   11



      affirm the district court’s decision that venue was not
      proper in the District as to the Non-Store Defendants.
                              AFFIRMED
